ERICK, J.
Tbis is an appeal from a judgment entered by default based on tbe same facts, and decided at tbe same time, as tbe case of Cutter v. Haycock, ante, p. 354, 90 Pac. 897. Tbe decision in tbis case, therefore, is controlled by tbe decision of that ease.
Tbe judgment is reversed, and tbe district court is directed to vacate tbe judgment, set aside tbe default, and permit tbe appellant to answer upon sucb reasonable terms in respect to costs as to tbe court may seem just, and to proceed with +he case in accordance with law. Neither party to recover costs in tbis court.
McCARTY, C. J., and STRAUP, 3\, concur.